DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/29/2020 have been fully considered but they are not persuasive. 
Regarding the Double Patenting rejection of the claims, Applicant argues that the Office action fails to establish that the claims of the instant application are not patentably distinct from those of the copending application 16/177,296, but requests the rejection be held in abeyance until the claims are in condition for allowance (Amendment, pg. 10, sec. II). The rejection is hereby maintained.
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the original specification (Applicant’s) describes the context stack, root intent element, entity list element, and dialogue stack as comprising data structures generated by a special purpose natural language processing system and do not correlate to “human cognitive actions” and that the claimed language includes machine-readable data indicative of a first user utterance (where a human cognitive process is not capable of receiving “machine-readable data,”) and further that operations recited in the claims are not human cognitive operations, and as such, argues that the claims do not recite mental processes (Amendment, pg. 10, sec. III - pg. 14, first para.). Examiner respectfully disagrees.

 Applicant also argues that the claims like Court case Enfish seek to allow a computer to recognize and respond to input in the form of natural language and as such, provide and improvement to the functioning of the computer (Amendment, pg. 14, second – third para.).
Examiner respectfully disagrees as unlike Enfish that provides evidence of achieved benefits over conventional database in providing improvements to the technology via self-referential tables that function differently than conventional database 
Applicant further argues that like PTAB case Ex Parte Hannun, the instant claims provide a practical application that cannot be performed mentally (Amendment, pg. 14, fourth para. – pg. 15, second para.).
 Examiner respectfully disagrees as unlike Ex Parte Hannun where the claims include the use of a trained neural network achieving higher performance as well as generating a jitter set of audio files in addition to spectrogram frames, the instant claims merely recognize and respond to input in a storage and retrieval manner and do not correspond to a specific implementation, and as such, Examiner maintains that the claims are directed to mental processes.
Applicant also argues that the claims are patentable under prong two of step 2A of the Mayo/Alice test and that contrary to the assertion made in the Office Action, the claims present specific technological improvements that allow for the processing of the utterance (Amendment, pg. 15, third para. – pg. 16, second para.). 
Examiner respectfully disagrees as the exception not integrated into a practical application as provided in the rejection, where the claims are directed to the abstract idea and the additional generic computer elements (system computing device, computer readable medium, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a generic computer (see Applicants’ drawing (fig. 1) and original specification para. [0023]).

As provided in the Office Action (10/29/2020, pg. 6-7), the rejection included the analyzing limitations “locate/identify missing semantic elements” and “generating/outputting an intent flow execution request based on the located missing semantic elements”, where the analysis concluded that the steps/inventive concepts correspond to well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions, corresponding to properly consider under step 2B whether the claim provides an inventive concept and contrary to Applicant’s assertion that the step was not considered. Furthermore, the rejection (see Office Action, 10/29/2020, pg. 7) included an analysis of the dependent claims where the claim did not provide significantly more than the abstract idea, corresponding to a proper consideration of the dependent claims, and also contrary to Applicant’s assertion that the claims were improperly not considered.
Applicant’s arguments with respect to reference Mars not disclosing limitations recited in amended claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
The prior objection to claims 14-17 (Office Action, 10/29/2020) is hereby withdrawn in light of amendments to the claims 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                    Copending Application
                        (16/177,296)
              Instant Application
                   (16/177,274)
1.    A system, comprising:
      a computing device configured to:
       

       receive a user utterance and identify at least one semantic element within the first user utterance;
        


         execute an intent flow associated with the identified intent, wherein the intent flow includes a set of tasks executed in a predetermined order; and
           generate a system utterance by instantiating a response template selected from a plurality of response templates associated with the executed intent.
        2.    The system of claim 1, wherein the computing device is configured:
       identify a missing semantic element required by the intent flow associated with the identified intent;
          review at least one prior utterance to locate the missing semantic element; and execute the intent flow associated with the identified intent including the at least one semantic element from the user utterance and the missing semantic 
      3.    They system of claim 2, wherein the missing semantic element is identified by a context mining component configured to: maintain a context stack including a set of context entries, wherein each of the context entries comprises a root intent element, an entity list element, and a dialogue stack element;
         review at least one context entry in the set of context entries to locate the missing semantic element within the dialogue stack element; and   




       

               generate an intent flow execution including the at least one 

    a memory having instructions stored thereon, and a processor configured to read the instructions to:
    receive machine-readable data indicative of a first user utterance including at least one identified semantic component and at least one missing semantic component;










            identify the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry;






     generate a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, wherein the entity list of each context entry includes a set of entities associated with the root intent element, and wherein the dialogue stack of each context entry in the set of context entries is associated with includes data representative of at least one user utterance and at least one system utterance;
       
        identify a first context entry in the set of context entries, wherein the root intent element of the first context entry and the intent of the first utterance are the same;
        
      generate an intent flow execution request including the at least one semantic element from the first user 



            Claims 1, 10 and 18 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-3, 1-12 and 18 of copending Application No. 16/177,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the instant claims correspond to the limitations of the copending application as provided a in the table above. Furthermore Mohajer (US 10,418,032 B1) discloses “at least one missing semantic component“ (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; col. 21, ln 35-61), “wherein the dialogue stack of each context entry in the set of context entries is associated with includes data representative of at least one user utterance and at least one system utterance” (fig. 4; fig. 5; col. 9, ln 29 - 52), and “identify a first context entry in the set of context entries, wherein the root intent element of the first context entry and the intent of the first utterance are the same” (col. 21, ln 35 – col. 22, ln 30). It would have been obvious to one of ordinary skill in the art to implement these features for all the reasons provided by Mohajer including providing virtual assistants that can understand conversation across multiple vertical domains of subject matter without requiring extensive training (Mohajer, col. 3, ln 28-49)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of input/natural language processing without significantly more. The claims 1, 10 and 18 recite mental processes of observing and evaluating speech input to determine a request and involve steps achievable by a human using a pen and paper to generate/accumulate a stack/collection of textual context entries associated with received speech, identifying missing or incomplete portions of the input and outputting a request based on the missing or incomplete portions. This judicial exception is not integrated into a practical application because the claims are directed to the abstract idea where the additional generic computer elements (system computing device, computer readable medium, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a generic computer (see Applicants’ drawing (fig. 1) and original specification para. [0023]). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because reviewing the context entries to “identify the at least one missing semantic elements within the dialog stack” and “generate/output an intent flow execution request including the at least one semantic element” correspond to well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions listed claims 2-9, 11-17, 19 and 20 do not add significantly more that the abstract idea and are similarly rejected.
              Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities: “wherein the entity list at least one required entity” as recited in claim 2 and “context entries includes data indicative of at least one user utterance or and at least one system utterance…” as recited in claim 10 should be “wherein the entity list comprises at least one required entity” and “context entries includes data indicative of at least one user utteranceand at least one system utterance…” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.      Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mars et al US 10,418,032 B1 (“Mohajer”)
           Per Claim 1, Mohajer discloses a system, comprising:
            a memory having instructions stored thereon, and a processor configured to read the instructions (fig. 18) to:
           generate a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, wherein the entity list of each context entry includes a set of entities associated with the root intent element, and wherein the dialogue stack of each context entry in the set of context entries includes data representative of at least one user utterance and at least one system utterance (fig. 4, element 400; fig. 5; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables. The interpretation data structure may be, e.g., a frame instance with named slots and corresponding values.  An interpretation instance has at least an intent slot, which expresses a query's overall goal…In some embodiments, the user intent determines a frame type for the interpretation…,  col. 9, ln 29 - 52);
receive machine-readable data indicative of a first user utterance including at least one identified semantic component and at least one missing semantic component (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
         identify an intent of the first user utterance (The query `What about China` is missing attributes, notably its intent…. The missing intent causes a match with the previous interpretation…, col. 21, ln 35-67);
        identify a first context entry in the set of context entries, wherein the root intent element of the first context entry and the intent of the first utterance are the same (The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation, and the value of the WHERE slot changes from `Japan` in the previous interpretation to `China.`…, col. 21, ln 35 – col. 22, ln 3);
        identify the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry (fig. 15; fig. 16;  col. 21, ln 35 – col. 22, ln 3): and
           generate an intent flow execution request including the at least one semantic element from the first user utterance and the at least one missing semantic element (fig. 15; fig. 16; col. 8, ln 35-64; col. 21, ln 35 – col. 22, ln 3).
          Per Claim 2, Mohajer discloses the system of claim 1, wherein the entity list at least one required entity (fig. 4; fig. 5; fig. 15; col. 21, ln 35-46).
Claim 3, Mohajer discloses the system of claim 2, wherein the entity list comprises at least one optional entity (fig. 4; fig. 5; fig. 15; col. 21, ln 35-46).
         Per Claim 4, Mohajer discloses the system of claim 1, wherein the processor is configured to classify the data indicative of the first user utterance in a first class selected from a predetermined set of classes, wherein the intent flow execution request is generated based on the first class (col. 17, ln 36-43; A first type of incomplete interpretation results from…A second type of incomplete interpretation results from…, col. 18, ln 34 – col. 19, ln 3, interpretations as classes);
           Per Claim 5, Mohajer discloses the system of claim 1, wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15; fig. 16; col. 21, ln 35-61), and wherein the processor is configured to:
           identify a context entry in the set of context entries including an open intent element having a required entity in the entity list corresponding to the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
           execute the open intent including the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
           Per Claim 6, Mohajer discloses the system of claim 1, wherein the at least one missing semantic component comprises an intent element and the at least one processor is configured to:
            identify a recently executed intent in the context stack, wherein an entity type of a required entity in the entity list of the recently executed intent matches an entity type of the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
           execute the recently executed intent using the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
         Per Claim 7, Mohajer discloses the system of claim 1, wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and wherein the processor is configured to:
          identify a related intent in the context stack, wherein the related intent includes the at least one identified semantic component as an optional entity in the entity list (fig. 15-17; col. 21, ln 35 – col. 22, ln 3);
          execute the related intent using the at least one identified semantic component as the optional entity (fig. 15-17; col. 8, ln 35-64; The missing intent causes a match with the previous interpretation.  A merge occurs with the previous interpretation. The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
Claim 8, Mohajer discloses the system of claim 1, wherein the at least one missing semantic component comprises an entity element and the at least one identified semantic component comprises an intent element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and wherein the processor is configured to:
       identify an open intent including an intent type matching an intent type of the at least one identified semantic component in the context stack (fig. 15-17; col. 21, ln 35 – col. 22, ln 3);
          execute the intent element using an entity element of the open intent (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
          Per Claim 9, Mohajer discloses the system of claim 1, wherein the at least one missing semantic component comprises an entity element and the at least one identified semantic component comprises an intent element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and wherein the processor is configured to:
             generate a slot filling response to request the at least one missing semantic component (fig. 15-17; col. 10, ln 61 – col. 11, ln 14; col. 21, ln 35 – col. 22, ln 3)
         Per Claim 10, Mohajer discloses a computer-implemented method comprising:
            receiving data indicative of a first user utterance including at least one identified semantic component and at least one missing semantic component (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, wherein the entity list of each context entry includes a set of entities associated with the root intent element, and wherein the dialogue stack of each context entry in the set of context entries includes data indicative of at least one user utterance or and at least one system utterance (fig. 4, element 400; fig. 5; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables. The interpretation data structure may be, e.g., a frame instance with named slots and corresponding values.  An interpretation instance has at least an intent slot, which expresses a query's overall goal…In some embodiments, the user intent determines a frame type for the interpretation…,  col. 9, ln 29 - 52);
            identifying an intent of the first user utterance (The query `What about China` is missing attributes, notably its intent…. The missing intent causes a match with the previous interpretation…, col. 21, ln 35-67);
           identifying a first context entry in the set of context entries., wherein the root intent element of the first context entry and the intent of the first utterance are the same (The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation, and the value of the WHERE slot changes from `Japan` in the previous interpretation to `China.`…, col. 21, ln 35 – col. 22, ln 3);
           identifying the at least one missing semantic element within the dialogue stack of the first context entry (fig. 15; fig. 16;  col. 21, ln 35 – col. 22, ln 3); and
data indicative of the first user utterance and the missing semantic element (fig. 15; fig. 16; col. 8, ln 35-64; col. 21, ln 35 – col. 22, ln 3).
          Per Claim 11, Mohajer discloses the computer-implemented method of claim 10, wherein the entity list comprises at least one required entity and at least one optional entity (fig. 4; fig. 5; fig. 15; col. 21, ln 35-46).
            Per Claim 12, Mohajer discloses the computer-implemented method of claim 10, comprising classifying the first user utterance in a first class selected from a predetermined set of classes, wherein the intent flow execution request is generated based on the first class (col. 17, ln 36-43; A first type of incomplete interpretation results from…A second type of incomplete interpretation results from…, col. 18, ln 34 – col. 19, ln 3, interpretations as classes).
           Per Claim 13, Mohajer discloses the computer-implemented method of claim 10, wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
identifying a context entry in the set of context entries including an open intent element having a required entity in the entity list corresponding to the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
executing the open intent including the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and 
         Per Claim 14, Mohajer discloses the computer-implemented method of claim 10, wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
identifying a recently executed intent in the context stack, wherein an entity type of a required entity in the entity list of the recently executed intent matches an entity type of the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
executing the recently executed intent using the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
         Per Claim 15, Mohajer discloses the computer-implemented method of claim 10, wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
identifying a related intent in the context stack, wherein the related intent includes the at least one identified semantic component as an optional entity in the entity list (fig. 15-17; col. 21, ln 35 – col. 22, ln 3);
ing the related intent using the at least one identified semantic component as the optional entity (fig. 15-17; col. 8, ln 35-64; The missing intent causes a match with the previous interpretation.  A merge occurs with the previous interpretation. The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
          Per Claim 16, Mohajer discloses the method of claim 10, wherein the at least one missing semantic component comprises an entity element and the at least one identified semantic component comprises an intent element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
identifying an open intent including an intent type matching an intent type of the at least one identified semantic component in the context stack (fig. 15-17; col. 21, ln 35 – col. 22, ln 3);
executing the intent element using an entity element of the open intent (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
          Per Claim 17, Mohajer discloses the computer-implemented method of claim 10, wherein the at least one missing semantic component comprises an entity element and the at least one identified semantic component comprises an intent element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
generating a slot filling response to request the at least one missing semantic component (fig. 15-17; col. 10, ln 61 – col. 11, ln 14; col. 21, ln 35 – col. 22, ln 3).
Claim 18, Mohajer discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising:
receiving machine-readable data representative of a first utterance including at least one identified semantic component and at least one missing semantic component (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
generating at least one context entry comprising a root intent element, an entity list element, and a dialogue stack, wherein the entity list element includes a set of entities associated with the root intent element, and wherein the dialogue stack includes machine-readable data representative of at least one user utterance and at least one system-generated response (fig. 4, element 400; fig. 5; fig. 15-17; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables. The interpretation data structure may be, e.g., a frame instance with named slots and corresponding values.  An interpretation instance has at least an intent slot, which expresses a query's overall goal…In some embodiments, the user intent determines a frame type for the interpretation…,  col. 9, ln 29 – 52; col. 15, ln 30-58);
identifying the at least one missing semantic element within the dialogue stack, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry (fig. 15; fig. 16;  col. 21, ln 35 – col. 22, ln 3);  and

           Per Claim 19, Mohajer discloses the non-transitory computer readable medium of claim 18, wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and 
        wherein the instructions, when executed by the processor cause the device to perform operations comprising: identifying a context entry in the set of context entries including an open intent element having a required entity in the entity list corresponding to the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3; col. 24, ln 44-56); and
executing the open intent including the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
           Per Claim 20, Mohajer discloses the non-transitory computer readable medium of claim 18, wherein the at least one missing semantic component comprises an entity element and the at least one identified semantic component comprises an intent element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Angkititrakul in PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658